Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 1 of 7 PageID #: 618



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

SEAN WESLEY #372598                               CIVIL ACTION NO. 16-1332 SEC P

VERSUS                                            JUDGE ELIZABETH E. FOOTE

CLAIBORNE PARISH DETENTION                        MAGISTRATE JUDGE HORNSBY
CENTER, ET AL.


                                 MEMORANDUM ORDER

       Before the Court is Plaintiff’s motion for relief from judgment pursuant to Federal

Rule of Civil Procedure 60(b), Defendants’ motion to strike Plaintiff’s motion for relief from

judgment and motion for sanctions, and Plaintiff’s motion to clarify his Rule 60(b) motion.

Record Documents 81, 84, and 86. Plaintiff’s motion to clarify his motion for relief from

judgment [Record Document 86] is GRANTED and the Court will consider this as part of

Plaintiff’s original motion for relief from judgment. For the reasons stated herein,

Defendants’ motion to strike Plaintiff’s motion for relief from judgment and motion for

sanctions [Record Document 84] is DENIED. Plaintiff’s motion for relief from judgment

[Record Document 82] is likewise DENIED.

 I.    Background

       Plaintiff filed suit in 2018 alleging that Defendants violated the Eighth Amendment

when they failed to treat him for hepatitis C while he was incarcerated at the Claiborne

Parish Detention Center (“CPDC”). Record Documents 4, 15, and 54. Plaintiff and three of

the four Defendants in this matter filed competing motions for summary judgment. Record

Documents 37 and 46. The Magistrate Judge issued a Report and Recommendation that

Defendants’ motion for summary judgment be granted because even with all evidence
                                              1
Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 2 of 7 PageID #: 619



construed in Plaintiff’s favor, no jury could conclude that Defendants were deliberately

indifferent to Plaintiff’s medical needs.1 Record Document 57 at 8. In explaining the facts

of the case, the Magistrate Judge cited to evidence in the record establishing that when

Plaintiff was transferred to CPDC, CPDC received a Medical Transfer Summary from the

Lasalle Correctional Center which listed Plaintiff’s current medications, stated that he was a

paranoid Schizophrenic, and stated “Hep C 1988, no treatment.” Record Documents 57 and

37-5 at 2.

       Plaintiff objected to the Report and Recommendation. Record Documents 58, 60,

and 61. This Court considered Plaintiff’s objections and ultimately adopted the Magistrate

Judge’s Report and Recommendation. Record Document 63. Plaintiff appealed to the Fifth

Circuit. Record Document 65. At the Fifth Circuit, Plaintiff attempted to raise for the first

time claims against Lasalle Management Company and “LaSalle Corrections.” Record

Document 79 at 3. The Fifth Circuit declined to review these claims for the first time on

appeal, dismissed the appeal in part for lack of jurisdiction, and affirmed the Court’s

judgment in all other respects. Id. at 3-4. After the mandate issued from the Fifth Circuit,

Plaintiff moved to recall the mandate, and the Fifth Circuit denied the motion. Record

Document 80. Plaintiff then filed the instant motion for relief from judgment. Record

Document 81.

       Plaintiff’s motion for relief from judgment pursuant to Federal Rule of Civil Procedure

60(b) argues that he should be relieved from the judgment granting Defendants’ motion




1The Report and Recommendation also recommended that the claims against the non-
moving Defendant be dismissed because he was not properly served in the suit and because
he was entitled to summary judgment on the merits. Record Document 57 at 10-11.
                                          2
Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 3 of 7 PageID #: 620



for summary judgment based on “attorney fraud and or perjury concerning a material issue

of fact that would have prevented Summary Judgment in the defendants [sic] favor.”

Record Document 81 at 1. Plaintiff’s motion to clarify his motion for Rule 60(b) relief adds

details to his fraud allegations. Record Document 86. He states that the fraud occurred

when ”Defendants and counsel” suppressed evidence that LaSalle Management Company

knew of and failed to treat his hepatitis C. Record Document 86 at 2. He alleges that he

discovered this evidence suppression through documents he received during the discovery

process in a different case, Wesley v. LaSalle Mgmt. Co., L.L.C., No. 1:16-CV-01479, 2020

WL 598507 (W.D. La. Feb. 6, 2020). Id.

       Defendants respond by flatly denying any wrongdoing and noting that with their

motion for summary judgment in this case, they submitted the records showing that LaSalle

Management Company reported Plaintiff’s claims of having hepatitis C to CPDC when he

was transferred there. Record Document 83 at 3. They argue that anything related to

LaSalle Management Company is irrelevant to this case because that company is not a party

to the case. Record Document 87 at 1. They contend that Plaintiff has failed to support any

of his assertions. Id. at 1-2. Defendants also filed their own motion to strike Plaintiff’s motion

for relief from judgment. Record Document 84. Defendants state that the motion should be

stricken pursuant to Federal Rule of Civil Procedure 12(f) because it has no basis in law or

fact and is therefore “immaterial, impertinent, [and] scandalous.” Record Document 84-1

at 2-3. They further argue that Plaintiff should be sanctioned or, at a minimum, issued a

“strike” pursuant to 28 U.S.C. § 1915(g). Id. at 3-4.




                                                3
Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 4 of 7 PageID #: 621



II.    Law and Analysis

       A. Defendants’ Motion to Strike

       The Court will first address Defendants’ motion to strike Plaintiff’s motion for relief

from judgment because, if granted, it would obviate the necessity of reaching the merits of

Plaintiff’s motion. Defendants contend that Plaintiff’s motion for relief from judgment should

be stricken pursuant to Federal Rule of Civil Procedure 12(f). Rule 12(f) allows a court to

“strike from a pleading an insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter.” Federal Rule of Civil Procedure 7(a) defines “pleading” to include a

complaint and an answer to a complaint. It does not include a motion for relief from

judgment. Defendants’ motion to strike Plaintiff’s motion is therefore DENIED. Smith v.

Delta Fuel Co., Inc., No. 1:17-CV-01690, 2018 WL 3827481, at *3 (W.D. La. July 20, 2018),

report and recommendation adopted, No. 17-CV-01690, 2018 WL 3827335 (W.D. La. Aug.

10, 2018) (denying a motion to strike a motion to dismiss on the grounds that a motion to

dismiss is not a “pleading”); 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1380 (3d ed. 2020) (“Rule 12(f) motions only may be directed towards

pleadings as defined by Rule 7(a).”).

       B. Plaintiff’s Motion for Relief from Judgment

       Having concluded that striking Plaintiff’s motion pursuant to Rule 12(f) is not

appropriate, the Court must address the merits of Plaintiff’s motion.2 Plaintiff contends that




2The Court may properly consider this motion despite the fact that Plaintiff filed an appeal
and the Fifth Circuit issued an opinion in this matter. Standard Oil Co. of Cal. v. United
States, 429 U.S. 17, 19 (1979) (per curiam) (holding that a district court may consider a
Rule 60(b) motion after an appeal without leave from the appellate court); Webb v. Davis,
940 F.3d 892, 896 (5th Cir. 2019) (holding that the mandate rule does not prevent a district
                                             4
Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 5 of 7 PageID #: 622



he should be relieved from the Court’s judgment adopting the Report and Recommendation

denying his motion for summary judgment and granting Defendants’ motion for summary

judgment. Record Documents 81 and 86. He argues that this is justified because Defendants

fraudulently failed to disclose a report written by LaSalle Correctional Center and given to

CPDC upon his transfer to CPDC which Plaintiff alleges shows that he had been previously

diagnosed with hepatitis C. Id. He contends that Defendants hid this information from him

and from the Court in order to suppress Plaintiff’s diagnosis and win summary judgment in

their favor. Id.

       Plaintiff is correct that a court may excuse a party from a judgment based on fraud,

misrepresentation, or misconduct by an opposing party. Fed. R. Civ. P. 60(b)(3). However,

he has failed to adequately allege or prove that any fraud occurred in this case. His

allegations of fraud and evidence suppression are directly contradicted by the fact that

Defendants filed the report at issue in Plaintiff’s instant motion into evidence in this case.

Record Document 37-5 at 2. This information was therefore available to Plaintiff before he

replied to Defendants’ motion for summary judgment and he could have used that evidence

in opposing the motion for summary judgment. In fact, the Magistrate Judge included and

considered this evidence in the Report and Recommendation which this Court adopted.

Record Document 57 at 3. Thus, there is no merit to the argument that Defendants hid

evidence from the Court. Further, if there was any failure to provide Plaintiff with these

documents during discovery in this case, it had no impact because Plaintiff still had access

to the evidence in time to use it to respond to Defendants’ motion for summary judgment



court from considering a Rule 60(b) motion when the orders issued by the appellate court
did not “expressly or impliedly” decide the issue raised in the Rule 60(b) motion).
                                              5
Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 6 of 7 PageID #: 623



and because the Court considered the evidence. Plaintiff’s motion for relief from judgment

[Record Document 81] is therefore DENIED.

       C. Defendants’ Motion for Sanctions

       Defendants argue that Plaintiff should be issued a “strike” pursuant to 28 U.S.C. §

1915(g). Record Document 84-1 at 3-4. They argue that this is appropriate because this

action was frivolous and because Plaintiff’s appeal in this action was frivolous. Id. at 4. As

evidence of the frivolity, Defendants point to the fact that Plaintiff’s claims “were dismissed

using his own jail records” and the fact that Plaintiff failed to “address the relevant legal

standard under which the district court decided Defendants’” motion for summary

judgment. Id.

       28 U.S.C. § 1915(g) states that:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that
       it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical
       injury.

Thus, a “strike” is appropriate when an “action or appeal” is “dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted.” 28

U.S.C. § 1915(g).

       In this case, neither Plaintiff’s action nor his appeal was dismissed on the grounds

that they were frivolous. The Report and Recommendation adopted by the Court dismissed

Plaintiff’s claims because he failed to present evidence creating a genuine issue of material

fact regarding whether he had a serious medical need while in Defendants’ custody and

whether Defendants were deliberately indifferent to that need. Record Document 57 at 7.

                                               6
Case 5:16-cv-01332-EEF-MLH Document 91 Filed 03/02/21 Page 7 of 7 PageID #: 624



It was not dismissed as frivolous, malicious, or for failure to state a claim. Record

Documents 57 at 13 and 63. Plaintiff’s appeal was in part dismissed for lack of jurisdiction,

in part denied because Plaintiff attempted to raise new arguments for the first time on

appeal, and otherwise adjudicated on the merits. Record Document 79. The Fifth Circuit did

not conclude that Wesley’s appeal was frivolous, though they did affirm this Court’s

judgment. Id. Defendants’ motion for the Court to issue a “strike” pursuant to § 1915(g) is

therefore DENIED.

III.   Conclusion

       For the aforementioned reasons, Plaintiff’s motion to clarify his Rule 60(b) motion

[Record Document 86] is GRANTED. Plaintiff’s motion for relief from judgment pursuant

to Federal Rule of Civil Procedure 60(b) [Record Document 81] is DENIED. Defendants’

motion to strike the Rule 60(b) motion and motion for sanctions [Record Document 84] is

DENIED.

        THUS DONE AND SIGNED this 2nd day of March, 2021.




                                         ELIZABETH E. FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                             7
